DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 5 – 8, 11 – 12, and 15 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agranat et al. US Patent Application Publication No. 2013/0066951 (originally cited in IDS filed 6/18/2020, herein after referred to as Agranat).
Regarding claim 1, Agranat describes a method performed by a resource scheduler for enabling a computing unit to use memory resources in a remote memory pool (A server system of the communication system of the present invention may be normally in the second mode of operation in which it operates inter alia for managing usage of the data network by assignment of addresses relating to actions to be executed and does not take active part in the data transfer itself... When in the second operational mode, the server system has a dominant role in managing the direct data exchange between the clients (e.g. the client and storage device): the server system manages the data transfer... (page 2, paragraph [0013])), the method comprising: allocating a memory unit in the remote memory pool to the computing unit for usage of memory resources in the allocated memory unit (...SAN utilizes a special-purpose interconnection scheme which enables computer systems to view remote storage devices as local (page 1, paragraph [0003]).  ...in the known SAN-based systems a connection between clients and servers is usually based on LANs, and the connection between storage devices and servers is the SAN (storage area network).  The connection scheme is usually such that no direct connection between the storage devices and the client exists (page 5, paragraph [0046]).  ...In a SAN-based network some of the clients are storage devices 104 providing storage of data for backup and/or later extraction of data... (page 5, paragraph [0048]).  ...the server performs lookup of the data needed for the task (i.e. searches for respective client/storage device), and looks for a free address in the data network... (page 7, paragraph [0063]).  ...When a client device requires a certain piece of data from a storage device, it generates a corresponding request message (step 400)... Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device... (page 7, paragraph [0065]).  Storage provided for backup and/or later extraction anticipates allocation of said storage.  The storage device may be considered remote since it is separate from the client and accessed across a network); assigning an optical wavelength for communication between the computing unit and the allocated memory unit over an optical network (The data transfer via the data network may be based on wavelength addressing.  In this concept, the circuit assigned to a receiving client device (destination), as well as a transmitting client device (source) of the network is a specific wavelength in which the devices communicate (transmit and receive data)... (page 3, paragraph [0019]).  ...in which case the device may include a wavelength allocation module for selectively transmitting optical signal in a predetermined wavelength range (page 4, paragraph [0034])); and configuring the computing unit with a first mapping between the assigned optical wavelength and the allocated memory unit (Wavelength addressing is a networking concept that utilizes WDM technology to enable direct routing of data.  Each node in the network is assigned a specific wavelength that is considered its address.  Data transmitted in a certain wavelength on the network is read only by the node that was assigned that wavelength as its address (page 11, paragraph [0086])).
Regarding claim 2, Agranat describes the method according to claim 1 (see above), wherein the first mapping maps said optical wavelength to at least one virtual address of the allocated memory unit (…Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device… (page 8, paragraph [0065]).  Wavelength addressing is a networking concept that utilizes WDM technology to enable direct routing of data.  Each node in the network is assigned a specific wavelength that is considered its address.  Data transmitted in a certain wavelength on the network is read only by the node that was assigned that wavelength as its address (page 11, paragraph [0086])), and wherein the resource scheduler further configures the remote memory pool with said first mapping and a second mapping that maps the at least one virtual address to a physical address of the allocated memory unit within the remote memory pool (…Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device… (page 8, paragraph [0065])).
Regarding claim 5, Agranat describes the method according to claim 1 (see above), wherein the resource scheduler configures at least one optical switch in the optical network with a mapping between the assigned optical (Fig. 8B illustrates an example of an optical switch device 860 used for directing or diverting some of the optical power from a main optical fiber out and into a client of the network (page 13, paragraph [0104])).
Regarding claim 6, Agranat describes the method according to claim 1 (see above), wherein the resource scheduler performs the method in response to receiving a request for connecting the computing unit with at least one memory unit (...When a client device requires a certain piece of data from a storage device, it generates a corresponding request message (step 400)... Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device... (page 7, paragraph [0065])).
Regarding claim 7, Agranat describes the method according to claim 1 (see above), wherein the resource scheduler assigns said optical wavelength for communication between the computing unit and at least two memory units in the remote memory pool, and said first mapping maps the assigned optical wavelength to the at least two memory units (...When a client device requires a certain piece of data from a storage device, it generates a corresponding request message (step 400)... Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device... (page 7, paragraph [0065]).  Storage devices commonly have multiple locations in which to store data.  Since the wavelength is assigned to the storage device it is assigned to all the locations within that storage device).
Regarding claim 8, Agranat describes the method according to claim 1 (see above), wherein the resource scheduler assigns different optical wavelengths for communication between at least two computing units and memory units in the remote memory pool over the optical network, and configures each computing unit with a first mapping between a corresponding assigned optical wavelength and the memory units (The data transfer via the data network may be based on wavelength addressing.  In this concept, the circuit assigned to a receiving client device (destination), as well as a transmitting client device (source) of the network is a specific wavelength in which the devices communicate (transmit and receive data)... (page 3, paragraph [0019]).  Wavelength addressing is a networking concept that utilizes WDM technology to enable direct routing of data.  Each node in the network is assigned a specific wavelength that is considered its address.  Data transmitted in a certain wavelength on the network is read only by the node that was assigned that wavelength as its address (page 11, paragraph [0086]).  Different nodes are assigned specific wavelengths that are only read by the assigned node.  Each node indicates that there may be more than one).
Regarding claim 11, Agranat describes a resource scheduler arranged to enable a computing unit to use memory resources in a remote memory pool (A server system of the communication system of the present invention may be normally in the second mode of operation in which it operates inter alia for managing usage of the data network by assignment of addresses relating to actions to be executed and does not take active part in the data transfer itself... When in the second operational mode, the server system has a dominant role in managing the direct data exchange between the clients (e.g. the client and storage device): the server system manages the data transfer... (page 2, paragraph [0013])), the resource scheduler comprising: a processor; and a memory containing instructions which, when executed by the processor (It should be understood that the terms “server” and “client” used herein refer to communication systems/stations (generally, software and/or hardware utilities) (page 2, paragraph [0011]).  Software is known to be stored in memory and executed in computer hardware), cause the resource scheduler to: allocate a memory unit in the remote memory pool to the computing unit for usage of memory resources in the allocated memory unit (...SAN utilizes a special-purpose interconnection scheme which enables computer systems to view remote storage devices as local (page 1, paragraph [0003]).  ...in the known SAN-based systems a connection between clients and servers is usually based on LANs, and the connection between storage devices and servers is the SAN (storage area network).  The connection scheme is usually such that no direct connection between the storage devices and the client exists (page 5, paragraph [0046]).  ...In a SAN-based network some of the clients are storage devices 104 providing storage of data for backup and/or later extraction of data... (page 5, paragraph [0048]).  ...the server performs lookup of the data needed for the task (i.e. searches for respective client/storage device), and looks for a free address in the data network... (page 7, paragraph [0063]).  ...When a client device requires a certain piece of data from a storage device, it generates a corresponding request message (step 400)... Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device... (page 7, paragraph [0065]).  Storage provided for backup and/or later extraction anticipates allocation of said storage.  The storage device may be considered remote since it is separate from the client and accessed across a network); assign an optical wavelength for communication between the computing unit and the allocated memory unit over an optical network (The data transfer via the data network may be based on wavelength addressing.  In this concept, the circuit assigned to a receiving client device (destination), as well as a transmitting client device (source) of the network is a specific wavelength in which the devices communicate (transmit and receive data)... (page 3, paragraph [0019]).  ...in which case the device may include a wavelength allocation module for selectively transmitting optical signal in a predetermined wavelength range (page 4, paragraph [0034])); and configure the computing unit with a first mapping between the assigned optical wavelength and the allocated memory unit (Wavelength addressing is a networking concept that utilizes WDM technology to enable direct routing of data.  Each node in the network is assigned a specific wavelength that is considered its address.  Data transmitted in a certain wavelength on the network is read only by the node that was assigned that wavelength as its address (page 11, paragraph [0086])).
Regarding claim 12, Agranat describes the resource scheduler according to claim 11 (see above), wherein the first mapping maps said optical wavelength to at least one virtual address of the allocated memory unit (…Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device… (page 8, paragraph [0065]).  Wavelength addressing is a networking concept that utilizes WDM technology to enable direct routing of data.  Each node in the network is assigned a specific wavelength that is considered its address.  Data transmitted in a certain wavelength on the network is read only by the node that was assigned that wavelength as its address (page 11, paragraph [0086])), and wherein the resource scheduler is further operable to configure the remote memory pool with said first mapping and a second mapping that maps the at least one virtual address to a physical address of the allocated memory unit within the remote memory pool (…Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device… (page 8, paragraph [0065])).
Regarding claim 15, Agranat describes the resource scheduler according to claim 11 (see above), wherein the resource scheduler is operable to configure at least one optical switch in the optical network with a mapping between the assigned optical wavelength and the memory pool (Fig. 8B illustrates an example of an optical switch device 860 used for directing or diverting some of the optical power from a main optical fiber out and into a client of the network (page 13, paragraph [0104])).
Regarding claim 16, Agranat describes the resource scheduler according to claim 11 (see above), wherein the resource scheduler is operable to perform said allocating, assigning and configuring in response to receiving a request for connecting the computing unit with at least one memory unit (...When a client device requires a certain piece of data from a storage device, it generates a corresponding request message (step 400)... Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device... (page 7, paragraph [0065])).
Regarding claim 17, Agranat describes the resource scheduler according to claim 11 (see above), wherein the resource scheduler is operable to assign said optical wavelength for communication between the computing unit and at least two memory units in the remote memory pool, and wherein said first (...When a client device requires a certain piece of data from a storage device, it generates a corresponding request message (step 400)... Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device... (page 7, paragraph [0065]).  Storage devices commonly have multiple locations in which to store data.  Since the wavelength is assigned to the storage device it is assigned to all the locations within that storage device).
Regarding claim 18, Agranat describes the resource scheduler according to claim 11 (see above), wherein the resource scheduler is operable to assign different optical wavelengths for communication between at least two computing units and memory units in the remote memory pool over the optical network, and to configure each computing unit with a first mapping between a corresponding assigned optical wavelength and the memory units (The data transfer via the data network may be based on wavelength addressing.  In this concept, the circuit assigned to a receiving client device (destination), as well as a transmitting client device (source) of the network is a specific wavelength in which the devices communicate (transmit and receive data)... (page 3, paragraph [0019]).  Wavelength addressing is a networking concept that utilizes WDM technology to enable direct routing of data.  Each node in the network is assigned a specific wavelength that is considered its address.  Data transmitted in a certain wavelength on the network is read only by the node that was assigned that wavelength as its address (page 11, paragraph [0086]).  Different nodes are assigned specific wavelengths that are only read by the assigned node.  Each node indicates that there may be more than one).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Agranat in view of Schuette US Patent Application Publication No. 2012/0203957 (herein after referred to as Schuette).
Regarding claim 3, Agranat describes the method according to claim 2 (see above).  Agranat does not specifically describe wherein the resource scheduler allocates a new memory unit in the same memory pool to the computing unit and reconfigures the second mapping in the remote memory pool to map at least one virtual address to a physical address of the new memory unit.
Schuette discloses a solid state memory-based mass storage device using optical input/output links.  Specifically it is described that optical data signals from each memory device can be separated by wavelength division multiplexing.  With this approach, each memory device preferably has a specific wavelength assigned (page 3, paragraph [0025]).  Furthermore, Schuette mentions a solid state drive having a plurality of solid state memory devices, including flash memory (particularly NAND flash) and other solid-state memory technologies (page 2, paragraph [0021]).  It is well-known and conventional that “flash memory” is unable to update data in place and therefore is required to perform garbage collection in a fashion that is transparent to the host device.  This results in the physical addresses of data changing while being mapped to the same logical addresses.  Schuette is therefore believed to suggest a solid-state memory that would perform such garbage collection and also is accessed over an optical network.

Regarding claim 13, Agranat describes the resource scheduler according to claim 12 (see above).  Agranat does not specifically describe wherein the resource scheduler is operable to allocate a new memory unit in the same memory pool to the computing unit, and to reconfigure the second mapping in the remote memory pool to map at least one virtual address to a physical address of the new memory unit.
Schuette discloses a solid state memory-based mass storage device using optical input/output links.  Specifically it is described that optical data signals from each memory device can be separated by wavelength division multiplexing.  With this approach, each memory device preferably has a specific wavelength assigned (page 3, paragraph [0025]).  Furthermore, Schuette mentions a solid state drive having a plurality of solid state memory devices, including flash memory (particularly NAND flash) and other solid-state memory technologies (page 2, paragraph [0021]).  It is well-known and conventional that 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Schuette teachings in the Agranat system. Skilled artisan would have been motivated to incorporate a solid state memory requiring garbage collection as taught by Schuette in the Agranat system for effectively providing a fast access storage memory.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as memory accessed via optical network.  This close relation between both of the references highly suggests an expectation of success.
Claims 9 – 10 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agranat in view of Mitchel et al. US Patent Application Publication No. 2018/0150391 (herein after referred to as Mitchel).
Regarding claim 9, Agranat describes the method according to claim 1 (see above).  Agranat does not specifically describe wherein the resource scheduler allocates an added memory unit in a new memory pool to the computing unit, assigns a new optical wavelength for communication between the computing unit and the added memory unit, and reconfigures the first 
Mitchel describes a system for providing shared memory for accelerator sleds.  It is specifically mentioned that a shared memory manager identifies whether a logical address is on a local sled, on a requesting accelerator device, or on another sled.  To do so, in the illustrative embodiment, the shared memory manager includes a memory address translator and a memory request router.  The memory address translator, in the illustrative embodiment, is configured to use the address map data to determine a physical address from a logical address by matching the logical address to a corresponding physical address stored in the address map data.  The memory address translator is further configured to update the address map data in response to receiving a notification from a host or compute sled and/or orchestrator server.  This may occur, for example, when any memory devices are added or removed from the system (page 8, paragraph [0071]).  It is also disclosed that the sleds, in the illustrative embodiment, are coupled to switches via optical fibers, which provide higher bandwidth and lower latency than typical twisted pair cabling (page 2, paragraph [0030]).  If updating mapping information, as described by Mitchel, were to occur in the system of Agranat, it would clearly additionally require wavelength allocation as described by Agranat.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Mitchel teachings in the Agranat system. Skilled artisan would 
Regarding claim 10, Agranat in view of Mitchel describe the method according to claim 9 (see above), wherein the resource scheduler configures the at least one optical switch with a mapping of the new optical wavelength to the new memory pool and the computing unit (Fig. 8B illustrates an example of an optical switch device 860 used for directing or diverting some of the optical power from a main optical fiber out and into a client of the network (Agranat, page 13, paragraph [0104])).
Regarding claim 19, Agranat describes the resource scheduler according to claim 11 (see above).  Agranat does not specifically describe wherein the resource scheduler is operable to allocate an added memory unit in a new memory pool to the computing unit, to assign a new optical wavelength for communication between the computing unit and the added memory unit, and to reconfigure the first mapping in the computing unit to map the new optical wavelength to at least one virtual address of the allocated memory unit.
Mitchel describes a system for providing shared memory for accelerator sleds.  It is specifically mentioned that a shared memory manager identifies whether a logical address is on a local sled, on a requesting accelerator device, (page 8, paragraph [0071]).  It is also disclosed that the sleds, in the illustrative embodiment, are coupled to switches via optical fibers, which provide higher bandwidth and lower latency than typical twisted pair cabling (page 2, paragraph [0030]).  If updating mapping information, as described by Mitchel, were to occur in the system of Agranat, it would clearly additionally require wavelength allocation as described by Agranat.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Mitchel teachings in the Agranat system. Skilled artisan would have been motivated to incorporate the ability to add memory as taught by Mitchel in the Agranat system for effectively providing a way to increase available memory.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as 
Regarding claim 20, Agranat in view of Mitchel describe the resource scheduler according to claim 19 (see above), wherein the resource scheduler is operable to configure the at least one optical switch with a mapping of the new optical wavelength to the new memory pool and the computing unit (Fig. 8B illustrates an example of an optical switch device 860 used for directing or diverting some of the optical power from a main optical fiber out and into a client of the network (Agranat, page 13, paragraph [0104])).
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 describes wherein the first mapping comprises a range of virtual addresses mapped to the assigned optical wavelength.  Claim 14 contains similar limitations.  While Agranat describes that data lookup consists of searching for a virtual address of a storage device on which the requested data is available and possibly also a local address of said data within that storage device it does not specifically teach or suggest all of the limitations presented in the claims.  Schuette and Mitchel are also not believed to teach or suggest the additional limitations.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
December 3, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136